 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)We believe that if you were to let the United Automobile Workers Unioncome into your plant that it would not do any good and that it might do seriousharm to you and to your company.(3) It is not necessary and it will never be necessary for any person to belongto the UAW or to sign cards in the UAW or any other union in order to geta job with or to work for Murray Ohio.(4)Any employee who might sign a card or belong to the UAW will not, asa result of that, get any advantage or privileged treatment over anyone whorefuses to sign a card or who does not belong to the Union.(5)Anyone whohas been interferedwithin the plant or has been threatenedshould let the Company know and we will take appropriate steps to see that thissort of conduct is stopped.(6)No employee will be allowed to carry on union organizing activities in theplant during working hours.Anybody who does so and thereby neglects hisown work or interferes with the work of others will be subject to discharge.The same law which allows the United Automobile Workers Union people to tryto sell you on turning your rights over to them,this law gives you an equal rightto refuse to have anything to do with them.This same law also allows you, if youlike, to attempt to persuade others not to have anything to do withthese UAWpeople.Anyone who tells you anything contrary to this is not telling you the truth.THE MURRAY OHIO MANUFACTURING COMPANY(S)BillHannonBILL HANNONExecutiveVicePresidentLocal 1426,International Longshoremen'sAssociation,AFL-CIOandFred BrownandHeide and Company, Inc. andWilmington Shipping Company, Parties to the Contract.CaseNo. 11-CB-90.July 20, 1960DECISION AND ORDEROn March 14, 1960, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had engaged in and was engaging in certainunfair labor practices, and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondent Union filed exceptions to the Intermediate Report and asupporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner, with the following addition.We find, in agreement with the Trial Examiner, and for the reasonsgiven in the Intermediate Report, that the Respondent violated Sec-128 NLRB No. 30. LOCAL 1426, INT'L LONGSHOREMEN'S ASSOCIATION, ETC. 199tion 8(b) (2) and (1) (A) of the Act by its maintenance and enforce-ment of its unlawful exclusive referral arrangement with Heide andCompany, Inc., and Wilmington Shipping Company. In findingthat there was such an arrangement, we note that thewrittencontractbetween the Respondent and these Companies specifically provided forthe referral of employees "in accordance with separate agreement."In our view, the referral practices employed here clearly evidence theexistence of an arrangement which is in fact the "separate agreement"provided for in the written contract.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 1426, In-ternational Longshoremen's Association, AFL-CIO, its representa-tives, agents, officers, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, performing, giving effect to, or enforcing anyarrangement, agreement, or understanding, oral or written, with anyemployer over whom the Board would assert jurisdiction, which re-quires membership in a labor organization as a condition of employ-ment or which accords preference in employment to members of alabor organization, except under the standards specified inMountainPacific Chapter of the Associated General Contractors, Inc., et al.,119NLRB 883.(b) In any like or related manner restraining or coercing employeesor prospective employees of Heide and Company, Inc., and Wilming-ton Shipping Company, its successors or assigns, or any other em-ployer over whom the Board would assert jurisdiction, in the exerciseof their right to engage in or to refrain from engaging in any or allof the concerted activities listed in Section 7 of the Act except to theextent that such right may be affected by the proviso to Section8(b) (1) (A), or by an agreement requiring membership in the Re-spondent Union as a condition of employment, as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse all employees of Heide and Company, Inc., andWilmington Shipping Company for any dues and/or assessments ormoneys unlawfully collected from them as a result of the discrimina-tory referral and hiring arrangement with the aforesaid Companies :Providing, however,That the Order shall not be construed as requir-ing reimbursement for any such moneys collected more than 6 monthsprior to the filing and service of the charges herein. 200DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at its offices and meeting halls, including all places wherenotices Ito members, prospective members, employees,or prospectiveemployees are customarily posted, copies of the notice attached hereto,marked "Appendix."'Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, shall, after being dulysigned by the Respondent Union's representative, be posted immedi-ately upon receipt thereof, and maintained by it for 60 consecutivedays thereafter.Reasonable steps shall be taken by the RespondentUnion to insure that said notice shall not be altered, defaced, orcovered by any other material.(c)Mail to the Regional Director for the Eleventh Region copiesof the notice attached hereto and marked "Appendix" for posting byHeide and Company, Inc., and Wilmington Shipping Company, ifwilling, for 60 days at its offices and other places within the jurisdic-tional area of the Respondent Union, in all places where notices arecustomarily posted.Copies of said notice, to be furnished by theRegional Director, shall, after being signed by the Respondent Union'srepresentative, be forthwith returned to the Regional Director forsuch posting.(d)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the iN ords"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 1426 AND ALL APPLICANTSFor, EMPLOYMENTPursuant to a Decision and Order of the National Labor Relations.Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that;WE WILL NOT enter into, perform, maintain, or otherwise giveeffect to any agreement or arrangement with Heide and Com-pany, Inc., and Wilmington Shipping Company, or any otheremployer over whom the National Labor Relations Board mayassert jurisdiction, which requires membership in our organiza-tion as a condition of employment, except as authorized by theproviso to Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT enter into, perform, maintain, or otherwise giveeffect to any agreement or arrangement with any of the above-named employers, or any other employer over whom the NationalLabor Relations Board may assert jurisdiction, which requires LOCAL 1426, INT'L LONGSHOREIMEN'S ASSOCIATION, ETC. 201that the employer hire its employees through us exclusively unlessthat agreement or arrangement explicitly provides that : (1)Selection of applicants for referral to jobs shall be on a non-,discriminatory basis and shall not be based on, or in any wayaffected by, union membership, bylaws, rules, regulations, consti-tutional provisions, or any other aspect or obligation of unionmembership, policies, or requirements; (2) the employer retainsthe right to reject any job applicant which we may refer; and(3) all parties to the agreement or arrangement post in conspicu-ous places where notices to members and job applicants are cus-tomarily posted, all provisions relating to the functioning of thehiring arrangement, including these provisions.NE WILL NOT cause or attempt to cause the above-namedemployers, or any other employer over whom the National LaborRelations Board may assert jurisdiction, to discriminate againstemployees or applicants for employment in violation of Section8(a) (3) of the Act.IVE WILL NOT in any like or related manner restrain or coerce'employees of the above-named employers, or any other employerover whom the National Labor Relations Board may assertjurisdiction, in the exercise of rights guaranteed in Section 7of the National Labor Relations Act, except in a manner per-mitted by Section 8(a) (3) of the Act, as modified by the Labor-Management Report and Disclosure Act of 1959.EVE WILL reimburse all employees of the above-named em-ployers, all initiation fees, dues, assessments, and other moneyswhich we have collected pursuant to our unlawful hiring arrange-ment with these employers, beginning with all such initiationfees, dues, assessments, and other moneys collected 6 months priorto January 28, 1959.LOCAL 1426,INTERNATIONAL LONGSHOREMEN'SASSOCIATION,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case was heardinWilmington,NorthCarolina, onOctober 21, 1959, oncomplaintof the General Counseland the answerof theRespondent.All partieswere represented at thehearing andaccordedfull participation.Upon the entirerecord in this case, includingthe excellent brief filed by Respond-ent's able attorneys,the Trial Examinermakes thefollowing: 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT'It is conceded and found that Heide and Company, Inc., is a North Carolinacorporation engaged in the business of acting as steamship agents and in furnishingstevedoring services at the port of Wilmington, North Carolina, to shipping com-panies engaged in operating vessels in interstate and foreign commerce.During theyear 1958, which period is representative of all times material herein, Heide fur-nished stevedoring services valued in excess of $100,000 to companies for handlingcargo in interstate and foreign commerceIt is conceded and found that Wilmington Shipping Company is a North Carolinacorporation, engaged in the business of acting as steamship agents and in furnishingstevedoring services at the port of Wilmington, North Carolina, to shipping com-panies engaged in operating vessels in interstate and foreign commerce.Duringthe year 1958, which period is representative of all times material herein, Wilming-ton Shipping Company furnished stevedoring services valued in excess of $100,000to companies for handling cargo in interstate and foreign commerce.It is found, therefore, that Heide and Company, Inc., and Wilmington ShippingCompany are engaged in commerce within the meaning of the National Labor Rela-tions Act (61 Stat. 136, as amended), herein called the Act, and that both of thesecompanies are subject to the jurisdiction of the National Labor Relations Board,hereinafter referred to as the Board.It is conceded and found that .the Respondent Union International Longshoremen'sAssociation, AFL-CIO,2 also referred to herein as "I.L.A.," is a labor organizationwithin the meaning of Section 2(5) of the Act.Issues and ContentionsOn September 29, 1956, Respondent Union and Heide and Wilmington Shipping,the companies herein, which are engaged in furnishing stevedoring services, enteredinto a collective-bargaining agreement covering the period beginning October 1,1956, and ending September 30, 1959.The contract provides that members of theRespondent Union shall be given employment by Heide and Wilmington Shippingand that Heide and Wilmington shall order employees "in accordance with separateagreement."There is no separate written agreement, but the parties have orallyagreed to and are using the hiring practices described in later sections of this decision.The General Co'insel contends that the Respondent Union has violated Section8 (b) (2) and (1) (A) of the Act 3 because in practice the referral or hiring systemi The incorrect references in the transcript that certain witnesses were called by "theCompany" are hereby corrected to show that these witnesses were called by the Respondent.2 The International Longshoremen'sAssociation having become reaffiliated with theAFL-CIO,since the inception of this proceeding,the identification of this labor organiza-tion is hereby amended3 The relevant provisions of the National Labor Relations Act, as amended(61 Stat 136,65 Stat. 601,72 Stat.945, 29 U S C.,Sees. 151,et seq),are as follows :RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may heaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in section 8(a) (3)UNFAIR LABOR PRACTICESSEc. 8 (a) It shall be an unfair labor practice for an employer-•*w+t*s(3) by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership in any labororganizationProvided,That nothing in this Act, or in any other statute ofthe United States, shall preclude an employer from making an agreement witha labor organization . .to require as a condition of employment membershiptherein on or after the thirtieth day following the beginning of such employ-ment or the effective date of such agreement, whichever is the later,sxs*ssa(b) It shall be an unfair labor practice for a labor organization or its agent-(1) to restrain or coerce (A) employees in the exercise of the rights guar-anteed in section7: Provided,That this paragraph shall not Impair the right LOCAL1426,INT'L LONGSHOREMEN'S ASSOCIATION, ETC. 203has resulted in the giving of preference in employment to union members first andthat nonunion men are only hired when there are not a sufficient number of unionmen to fill the available jobs.Moreover,alleges the GeneralCounsel, the I.L.A.constitution contains several provisions,set out below,which implement this allegedillegal referral or hiring system.Article XI,section 5of the constitution provides:Where twoor more Locals exist in the same Port and oneLocalhas more workthan its membership can take careof, said Localshall give preference to mem-bers of the other Locals in the performance of such extra work.Article XXI,section 1provides:No collectivebargaining agreement shall be entered into by a Local Unionwith an employer which is in conflict with the provisions of this Constitution.ArticleXXVI,section 22provides:No button other than the regularly adopted and recognizedI L.A. working anddress button shall be recognized in the hiring of men forwork.Any memberviolating this rule shall be fined in the sum of$25.This section is to be con-strued in conformity with law and not be applied so as to violate any law.4Itwas stipulated,also, that Respondent's constitution and bylaws provide that theRespondent's president shall enforce the provisions of the International's constitutionand the bylawsof the Local UnionFinally, contends the General Counsel, the above-referred to collective-bargainingagreement isper seillegal because it fails to incorporate into it the standards set outin theMountain Pacificcase5which provides that specific contractual safeguardsagainst improper discrimination must be included in any collective-bargaining agree-ment creating an exclusive hiring hall arrangement.The Respondent Union,on the other hand, denies it accorded its members prefer-ence in employment,claiming that it refers nonunion,as well as union, men to theshipping companies,and in corroboration of this contention it refers to paragraph14(a) of the agreement between it and the shipping companies which provides asfollows:It is understood and agreed that members ofLocal No. 1426shall be givenemployment,if they are available and they can satisfactorily qualify as to physi-cal fitness and experience:Provided, however,That thisshall not make it acondition of employment of any individual or continuance of such employmentthat such individual be or remain a member of a labor organization.The em-ployer is to designate the number of men to be employed and reserves theright to hire and discharge.The employer also has the right to shift menfrom dock to ship and vice versa without limitation.The Respondent acknowledges that theMountain Pacificcriteria are not incorpo-rated into the above-mentioned agreement,but maintains that this omission does notrender the agreement illegalper se.This omission,argues Respondent,ismerelyevidence of illegality and that it is still necessary in order for the General Counsel tomake outa prima faciecase to show that in actual practice the Union unlawfullydiscriminated in supplying the two shipping Companies with personnel.The Referral SystemConditions in the maritime industry,particularly in the loading and unloading ofships, often make it needful that there be some place or means through which steve-dores, also called longshoremen,can be recruited,frequently on short notice.Re-of a labor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein ; . .(2) to cause or attempt to cause an employer to discriminate against an em-ployee in violation of subsection(a) (3) or to discriminate against an employeewith respect to whom membership in such organization has been denied orterminated on some ground other than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring or retain-ing membership ; . . .'Although the record is silent,it is the Trial Examiner'sunderstanding that thesebuttons are issued upon payment to the Union of the month'sdues and are used toidentify the wearer as a member of the Union in good standing.5119 NLRB 883. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrusting arrangements of this kind made between the shipping company and theunion are called a referral system.These referral systems can perform their usefuland permissible function of providing an efficient and fair method for the recruit-ment of personnel without having a discriminatory or coercive effect on the em-ployees who must utilize hiring halls in order to find employment.This may beaccomplished,however, only where employees need not fear that their success inbeing referred to jobs is dependent upon compliance with the membership rules ofthe union which operates the hiring hall.In the port of Wilmington,North Carolina, ships are loaded and unloaded by14 "gangs," comprising 15 to 20 men,allmembers of the Respondent Union(exceptas hereinafter indicated),who work as a unit or team and which include winch-men, hatch tenders, and hold or hatch men.Each gang is bossed by a "header"who is appointed by 6 and is a member of the Respondent Union.7 The headerselects the members of his gang.8When a ship is to be loaded or unloaded,the shipping company telephones thebusiness agent at the union hall specifying the number of gangs that will be neededto work the ship, and at what hour. The business agent(and not the shipping com-pany),then selects the headers of the required number of gangs, who are in chargeof, and have authority to hire, the members of their gangs.The business agentthen telephones each header notifying him of his assignment,and posts on a bulletinboard which is located in the union hall the names of the headers whose crews areto be engaged.Opposite the headers'names, the business agent also writes thename of the shipping company requesting the men,the number of men requested,the name and location of the ship,and the time that loading or unloading is sched-uled to begin.This information is placed on the union hall bulletin board in orderthat the personnel,who comprise these gangs and who watch this bulletin board,will know where and when to report. The men then report at dockside to theirheader and proceed to service the shipThe testimony shows and it is so found9that the personnel of these 14 gangs,which comprise the total stevedoring work force in the port of Wilmington, do notchange but remain the same, subject,of course,to those regular members of thevarious gangs who are unable to work because of sickness or leaving their jobs forany of many possible reasons.These rank-and-filemembers of these various gangsmake it a daily practice to go to the union hall to ascertain if the name of theheader whose gang they are a regular member of is on the bulletin board. If it is,they. then proceed at the time indicated to the pier location specified on the bulletinboard where they meet their header.The regular members of his gang"bunch uptogether"around their header for selection by their header to fill the available jobs,which is referred to as a shapeup.Standing on the fringe of this shapeup are unionmembers of other gangs not scheduled to work that day and some nonunion menwho congregate along the waterfront in the hope that some of the regular membersof the gang"shaping up"may not report for work that day and that the header maypick them to fill in, provided also, that there may not be a sufficient number ofunion men,not regular members of gangs scheduled to work that day, to fill theavailable vacanciesAt these shapeups,the header then calls the names of hisregulars to see which of them have reported for work. If there should be anyabsentees,he then proceeds to select first,union members not regulars of his gangto fill in for those of his regulars who did not show up at the shapeup,and in theevent that there are not enough union men,not members of his gang,to man thedetail,which is a rare occurrence,1° the header will then,as a last resort,select8In some few instances,where the header who has been selected by the Union's busunessagent is found later tobe unsatisfactoryby the shipping company, the company mayrequest his removal.If charges are then preferred against the header,he is tried inaccordancewith thegrievance procedures provided for under the terms of the collective-bargaining agreementIf it should be found that"good cause"exists for the company'scomplaint the header is relieved of his dutiesSee section 14(b) of the contract,General Counsel'sExhibit No 27Manyof the headers are also officers of the Respondent Union8SeeCarpenters District Council of Detroit,et al (W J C Kaufmann Company),125 NLRB 5469 This is based on the credited testimony of AndrewAshe,John D.Organ,James LutherJohnson, John Allen,WalterMcNeil,and DavidEllerhy"The conclusion that this occurs rarely is based on the credited testimony of DavidEllerby,who is not a member of the Respondent Union,that he had obtained approxi-mately 30 jobs over a period of 6 years LOCAL 1426, INT'L LONGSHOREMEN'S ASSOCIATION, ETC. 205nonunion men, provided there are remaining jobs after the supply of union men hasbeen exhausted.Discussion and ConclusionsIn theMountain Pacificcase,l' the Board held that unions and employers canagree to operate under exclusive hiring arrangements provided they set forth intheir contract certain safeguards or criteria to be followed by the union in per-forming its function as hiring agent and which will constitute notice to applicantsfor employmentthat the union does not have unilateral control of the employment>lelationshipThe Board listed the following as among the safeguards against im-proper discrimination over the recruitment and referral of employees to be includedin the agreement:(1) Selection of applicants for referral to jobs shall be on a nondiscriminatorybasis and shall not be based on, or in any way affected by, union membership,bylaws, regulations, constitutional provisions, or any other aspect or obligationof union membership, policies, or requirements.(2)The employer retains the right to reject any job applicant referred bythe union.(3)The parties to the agreement post in places where notices to employeesand applicants for employment are customarily posted, all provisions relatingto the functioning of the hiring arrangement, including the safeguards thatwe deem essential to the legality of an exclusive hiring agreement.The Board, in itsMountain Pacificdecision, held that a collective-bargainingagreement having a contract clause that grants a union exclusive control of thereferral system without including in it the above three safeguards against unionfavoritism in the exercise of that control,is illegalinitself,apart from whether thereferral arrangement in itsoperationresults in unlawful discrimination to non-members of the contracting union.Such unilateral control, without these threeprovisions in the contract, said the Board, was noticed "to the world at large thatthe Union is arbitrary master and is contractually guaranteed to remain so," 12 asno criteria or methods are specified by which referrals are to be made by the union.This, concluded the Board, is a violation of the Act's provisions against exertingpressure upon job applicants to comply with union obligations such as membershipin a union being made a prerequisite to obtaining a job referral under an exclusivehiring hall contract.In practical terms this means that whether job applicants arereferred to jobs depends solely on the union's disposition toward them as the unionis "free to pick and choose on any basis it sees fit " 13The United States Court of Appeals for the Ninth Circuit, however, refused en-forcement of the Board'sMountain Pacificdecision and remanded the case forreexamination by the Board of its holding that a collective-bargaining agreementwhich does not include these three safeguards is illegalperse.14According to thecourt, the absence of specific contractual safeguards against hiring preference forunion members, regarded by the Board as establishingperse illegality,may betreated as no more than evidence of an intent to discriminate illegally.The court'sreasoning is that the presence or absence of specific contractual safeguards has nodirect relationship to the existence of a violation.The inclusion of such clauses doesnot mean,says the court, that the parties will not practice discrimination, and theirabsence doesnot meanthat the parties do not intend to comply with the law. Still,holds the court, there is no reason why the Board, drawing upon its expertise, maynot treat the absence of such provisions as evidence of an intent to violate thelaw.In the court's view, the absence of these three safeguards must be treated notas a question of law, to be determined by the provisions of the contract alone, butas a question of fact, to be determined by evidence as to either the intent of theparties or the operation or effect of the contract.The court concludes by statingthat while this approach cannot be upheld in the instant case the Board can, however,legally give weight to this particular item of evidence, but the rule must operateprospectively.However, where there is disagreement between the views of the Board and thecourts, the Trial Examiner is bound by Board precedent until such time as theSupreme Court resolves the conflict involving a question on which there is diversityu 119 NLRB883, 893.Id,at p 896.Id.,at 1). 89414N L R.B v. Mountain Pacific Chapterof Associated General Contractors,Inc , et at ,270 F. 2d 425 (CA. 9). 206DECISIONSOF NATIONALLABOR RELATIONS BOARDof opinion.15Therefore,upon the controlling basis ofstare decisis,it is found thatLocal 1426, International Longshoreman'sAssociation,AFL-CIO, has violatedSection 8(b)(2) and(1) (A) of the Act because the collective-bargaining agreementbetween the Respondent Union and Heide and Wilmington Shipping companies doesnot include the three safeguards set out in theMountain Pacificcase.ioNevertheless,entirely apart from the Board'sholding inMountain Pacificthat acontract providing for an exclusive referral system is rendered illegalper seby theabsence of these safeguards,it is found,as hereinafter explicated,that the Respond-ent Union's referral system, in the case at bar, in its actual operation,discriminatedin favor of its members by according them preferential referral and hiring rights.The headers,allof whom are union members,and, in many instances,officersof the Respondent Union, gave preference in selection as to who shall comprisetheir respective gangs, to union members in accordance with the Union's constitu-tion and bylaws.17The mechanics of selecting the stevedores at the shapeup wasgeared to assure that Respondent's union members would have first call on avail-able jobs.Up until June 18, 1959, there was a sign posted at the entrance to Respondent'sunion hall reading"MEMBERS ONLY"As the only means by which applicantsfor stevedore jobs could determine what jobs were available was by going to the unionhall where the information necessary to apply for a job was written on the bulletinboard,18 it follows that the barring of nonmembers from the hall wasprima faciediscriminatory,as it indicated clearly that union membership was a prerequisite tojob referral.19However,a job applicant,if he attempted to join the Union, wouldencounter the frustrating experience of learning that his application would not evenbe considered unless he was fortunate enough to have a union member sponsor him.The testimony of James Arthur Mitchell,a member of the Respondent Union,that simultaneously with becoming a member of the Union he went to work as astevedore,is believed to be an unmistakable indication that union members not onlywere accorded preference,but union membership was a prerequisite to employment.Corroborative of this conclusion is his testimony that Leonard,president and businessagent of the Respondent, announced at a union meeting 5 or 6 months before thehearing in this proceeding that ". . . union men have preference"at the shapeups 20Moreover,the record is replete with testimony that the "gangs"were composed ex-clusively of union members unless there were not enough available to fill the jobs.21Then,too, there was a mandate imposed upon the business agent and headers toenforce the provisions of the International's constitution, and the Local's bylaws,which provide in article XI,section 5 of the constitution that preference in employ-ment opportunities should be given to members of the Respondent Local over mem-bers of other locals, let alone applicants who are not even union members.Thisprovision,together with article XXVI,section 22 of the constitution which providesa $25 fine for any member not recognizing the I.L.A. working and dress buttonin the hiring of men, clearly contemplates that initial employment preference wouldbe accorded members of the Respondent Local Union above all others at thereferral and hiring stage of the employment procedure described above.This isunlawful as the abolition of all forms of compulsory unionism,save for a qualifiedform of the union shop,was a major objective of the 1947 amendments to the Act 2215Scherer and Davisson Logging Company,119 NLRB 1587,1589;Insurance Agents'International Union,AFL-CIO(The Prudential Insurance Company of Ameiiea),119NLRB 768, 7731a International Hod Carriers, Building,etc, AFL-CIO,Local No 1445 et al (SenixScissor, Inc ),126 NLRB 22617 See "The Referral System,"supra18The union members testified that their procedure was to go to the union hall to seewhich header's gangs were scheduled to work that day.11 See the testimony of Rutherford Leonard,president and business agent of theRespondent Union,that he had never"publicized to any nonmembers how to get a job"p Mathew Lee,financial secretary of the Respondent Union,when asked by Respondent'scounsel whether Leonard,the Union's president and business agent,anounced at a meet-ing that union men were to be given preference in hiring over nonunion men, answeredequivocally as follows".that question was asked by some of the members,but thepresident would never commit himself to answer that question "21The Respondent Union has 378 membersOne can only apply for membership if hehas a union member as a "sponsor "raRadio Officers' Union etc. v N L R B,347 U S 17,40-42,SRept.No. 105, 80thCong, 1st sess.,pp. 5-7; vol I,Legislative History of Labor Management Relations Act,pp. 411-413. LOCAL 1426, INT'L LONGSHOREMEN'S ASSOCIATION, ETC. 207The Respondent urges that it is neither responsible for the headers' actions, asthey are employees of the shipping companies,nor did it participate in the hiringprocedures.The answer to these contentions,however, is that a union is account-able for discriminatory hiring within a bargaining unit in which it enjoys repre-sentative status where there is in effect"a procedure which shows a practice orunderstanding[requiring discrimination]though it may not establish an expresscontract between the parties." 23The record in the instant case shows not onlythat the Union was a party to such a practice, in that it acquiesced and cooperated incarrying out the discrimination,but that through union member headers subject toitsdiscipline,the hiring practice was in direct implementation of the Union'sinternal policy of requiring preferential treatment for its members.Thus, the constitution of the International Union imposes, as a regulation govern-ing local unions, the requirement that the union button"shall be recognized in thehiring of men" under penalty of monetary fine.It follows, therefore,that theheaders who actually selected the men for the jobs pursuant to this preferentialpractice,were themselves union members(and in some instances also officers),subject to union discipline, and were thereby required by the Union to adhere to theInternational's constitutional provision requiring recognition of the union button inhiring.24As the header's own employment depended upon retention of his unionmembership,and hence the Union'sgood will,itfollows that he was under thecontrol of the Union in the exercise of his authority to employ others 25Therefore,discriminatory hiring by union-member headers, which as here is"squarely withinthe general authority granted . . . by the Union's . . . `rules' " is, without more,"binding upon the Union."26Based upon these circumstances,it is found that theUnion played an activerole inthe hiring procedures adopted pursuant to theshapeup system and were carried out by the headers in implementation of unionrules and policy requiring discrimination in favor of its members.Here, as inN.L.R.B. v. Local 369, Hod Carriers' Union,240 F. 2d 539, 544 (C.A. 3), there was"a discriminatory hiring arrangement actively participated in by the Union .. .without whose cooperation the arrangement would not have been feasible."Conse-quently the"denial of equal access [between union members and nonmembers] tothe available jobs was in itself and without more a restrictive imposition in violationof the Act." 27It is concluded,therefore,that the record as a whole establishes the application ofa discriminatory hiring policy by the Respondent for the recruitment of stevedoresand longshoremen in the port of Wilmington,North Carolina; and that this policywas discriminatorily applied to nonunion members.The Respondent thereby com-mitted unfair labor practices to cause discrimination in employment by conditioningthe employment of stevedores or longshoremen on being members of the RespondentUnion, unless there were not a sufficient number of union members to fill the avail-able billets.This denial of equal access to the available jobs was a restrictive impo-sition in violation of Section 8(b)(2), and also Section8(b)(1)(A),of the Act, inthat it has the effect of restraining employees in their right to refrain from unionactivities.2621N.L.R B. v. Local 420, United Association of Journeymen, etc (J J White, Inc ),239 F. 2d 327, 330 (C A. 3). See alsoN L R Bv Local 369,International Hod Carriers,etc (A 0 Fromeyer Co.),240 F 2d 539, 543(C A. 3) , N L R B v Local 803, Inter-national Brotherhood of Boilermakers(Harbor Ship MaintenanceCo ), 218 F 2d 299,302 (CA 3).asCf. Bordas &Co , 125 NLRB 133525CfCarpenters District Council of Milwaukee County and Vicinity,etc. (Del-AfarCabinet Company) v. N.L.R.B.,274 F. 2d 564(C.A.D.C.),11N L R B. v. Cement Masons Local 555, etc(Anderson-Westphall Co ),225 F 2d168, 174 (C.A 9).27N.LRB. v. Local 803, International Brotherhood of Boilermakers etc,218 F. 2d299, 302(C A. 3). See alsoN L R B. v.Newspaper&Mail Deliierers'Union, etc.,246 F. 2d 62 (C A.3) ; N.L R Bv.Local 420United Association of Journeymen, etc.(J J White, Inc ),239 F. 2d 327, 330 (C.A. 3).28Congress was fully aware, moreover,that the union-controlled hiring hall was one ofthe principal devices by which compulsory union membership had been effected.Thus,[the closed shop] is best exemplified by the so-called hiringhalls ..where shipowners cannot employ anyone unless the Union sends him to them "93 Cong.Rec. 3836 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth above, occurring in connectionwith the operations of the employer hereinabove described; have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Local 1426 has engaged in unfair labor practices affectingcommerce pursuant to an unlawful referral and hiring arrangement, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The record demonstrates that the Respondent Union does not refer applicantsfor employment to employers on a nondiscriminatory basis and that its referralpractices are inconsistent with the nondiscriminatory operation of a referral orhiring hall.Accordingly, it will be recommended that the Respondent Union ceaseand desist from requiring employers for whom it supplies personnel to agree to anyarrangement, oral or written, which by its terms requires these employers to dis-criminate against employees who are not members of the Union in regard to theirhire or tenure of employment or any term or condition of employment except inaccordance with the proviso in Section 8(a)(3) of the Act.Furthermore, it shallbe recommended that Respondent Union cease and desist from discriminatingagainst nonunion applicants for employment, or requiring job applicants to bemembers of the Union before they can be eligible for employment, or to accordpreference in employment to union members.,By enforcing closed-shop conditions of employment, the Respondent has inevitablycoerced employees to pay the dues, fees, and assessments necessary to achieve andretain membership in the Respondent or to receive a permit or clearance for themtowork within the Union's jurisdictionIn order adequately to remedy theunfair labor practices found, and to encourage compliance with the Act in thefuture, the Respondent should be required to reimburse employees of the saidshipping companies for any dues, fees, assessments, or other moneys that wereunlawfully exacted from them as a condition of obtaining or retaining employmentwith the said companies as the record is clear that union membership is a prerequisiteto employmentAccordingly, it shall be recommended that the Respondent refundto all employees of the said companies the initiation fees, assessments, dues, andother moneys paid by them as the price of their employment.The liability of theRespondent Union for reimbursement should include the neriod beginning 6 monthsprior to the filing and service of the charges herein and shall extend to all suchmoneys thereafter collected 29Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following-CONCLUSIONS OF LAW1.Heide and Company, Inc.,andWilmington Shipping Company are engagedin commerce within the meaning of Section 2(6) and(7) of the Act2.RespondentLocal 1426,International Longshoremen'sAssociation,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3By restraining and coercing employees in the exercise of the rights guaranteedthem by Section7 of the Act,as found above,Local 1426,International Long-shoremen'sAssociation,AFL-CIO, has engagedin and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.4.By causing and attempting to cause Heide and Company,Inc, and WilmingtonShipping Company to discriminate against their employees in violation of Section8(a)(3), Local 1426,InternationalLongshoremen'sAssociation,AFL-CIO, hasengaged in and is engaging in unfair labor practices within the meaning of Section8(b) (2) of the Act.5.The unfair labor practices found herein affect commerce within the meaningof Section 2(6) and(7) of the Act.[Recommendations omitted from publication 1a Lummlcs Corporation.125 NLRB 1161:Notion Picture Operators Union, etc . Local244, et al(StanleyWarner Corporation),126 NLRB 276See alsoThe Inoalls SteelConstructionCompany,126 NLRB554:InternationalUnion of Operatioq Engineers.Local 150,AFL-CIO v D'L R B ,273 F. 2d833 (C A D C.) ;Funeral Directors of-Greater St Louis. Inc,et al,125NLRB 241.